OFFICE   OF   THE   ATTORNEY     GENERAL      OF    TEXAS
                                  AUSTIN
     SELLERS
GROVER
ATWRN~GwsR.,.




Hooorablo Robert A. ?daAra, Zxooutlre        Oifloer
State Board for Yooatlonal Bhwatlon
P. 0. Dramr 8. R., Capitol Station
Xustln, Texas




                Your rsquest
18 as r0umt32
                "Senate Bill,
         an appropriation bill
         talne the s011ow1ng
                                                       ated    thr   sum
                                                             Stat0   Board




                                            msatloned raots, 3 imld like
                                           atlon and oplnlm the fsllow-

                        8 It the irrtentof the Lof+lature to
                        (I teaa'Eieoutlre Ofiioer' oould be
                          an ~xeoutlre wtiarr uia/o* wato
                          ational Education?
               “2.  rjlnoethe liwaof 32300.09 is lnoludad lo
         the appmprlatlon aot, with no mention mado as to
         whether thla aurala for *aoh roar 0f the blennfum
         'orfor the entire biennium pin.9it the lnt8zt of
         the Lsglslaturs to nxak6$2!iOO,OGavailable
                                                                             i




      RaAorable gobart 8. "anire, pa&a 2



                for the   ontire   blonni~um or a minio? $1250.00
                                          .
                for aaoh year of tho blo~xum.
                      “3. 5lnoe 3aoato 3111 320 la ah approprla-
                tlan act by titla and subatsnoe   ahd rlaoa.tJile
                bill appaari!ta ocmteln mora than 4114subjaot,
                nealjr, t&at or appr%prLtlon    of tundr and orwt-
                lng Or rooognln~ the POSitiOA 0r sxooutlre or-
                floor, could that portion at tho bill amating
                the .igautIva ckmoar*~ posftion tfe in agraofw~t
                with thatpart of tha Constltutlan that ra:;ulras
                no blll shall oonta.lnaora than one subjaatTv
                      ‘"aahaIl answer your nu&exad      quaatkms ln their ln-
      Vor86 Orh6r, that being the b&O%1 Way to raply, %a thlhk:

                      3ootion      35 0r Art1010 III.,ofthe &JAstitUthA da
.i.   olarasr
                      To. bill (except ~onaral approprlatlonbllla,
                whloh my enbraos the various eubjaata and sooounts
                fOX 6fAd OA AOOOUAt Of Fk.iOhIliOAOJ%al% =ApjXOrOpdSt&f
                shall Oor.tair;nor4 than ona subjeat, slrlohshall be
                axproseed LI its title. Rut IS any eubjaot    shall
                be ambnaoad in EE sot, rhloh shall hot ba axpxossod
                in the tltla, suoh aot ,shallbe told 0~1.yas t6 so
                mob thereof aa sh811 not be so axprassed.'
                      Sonata 3111 To. 120 In lts antlraty la as follcmaz




      spproprlatiagthe 6~3 o.?One ::llUoh Two Rundred r'lfty-nlna
      Thoiisahd~ifty=fiYa a.adOQ/l3'J(;1,259,055.00)?OlbrS
      par year or so mob thereof a.s~8::be naeesaary,      SOS the
      next blarnfua baglm&      Se?taziber1 1445, and end:&y hgust~
      31, 1447, rrm the .?aheral3ovanua #uh4 for the purpose of
      proawtlng pub110 eohool lntarasts and assisting &7boaIdls-
      trlots lc the toaohing of voaat1oha.laqrlotitura, i&ma ooo-
      naaios, trades and induatrlee,    dlstrlbutlve aduoatian and
      rooatloml  mtmIdEltati~n    of ;Ilsabladparsons auaordl~ t0
      tha i'adaral1s~~ govarnl~     roaatisnal aduoatlon, all whlah 6hSi.I
    . :




.
                                                                                 .




       =s*o. &  me   scete  B44rd for Poa8tiouaz sduoa-
 tion. throughlk8 .Xxeautlto OitioaT, lr hereby au-
 th&ed to reoelre and Uoburs* ln 8oaarddaPoe    ~84th

 Sta teo r .To zeo
                fo rr lueb            purpoaer    46   trelnlng   per-
 8omnolIbr natlonal defsnae lndurtrl4rand for
 8wh 0tb.w catirith3a               aa ooiaa unAor     de   authority
 Of     t&    scLt0   !iCJCrd iOr    vO~t~OiI&d    s'dUWitiMe

       “boo. 5. There la ,honbf ollocetod and oot
 asid the r0uwing amounta r0r th0 purposce lndl~
 cato4 balow:




             ~OClC!tiIXL4Z. HOnU %XtOlliO6:
              Three' H‘.ularaB Twauty-one
              Thousand Sevti ffundrod
              Plfty-sir Dclloro*..*‘*.**.*I
                                         ....’     +
                                             ......t                321,756.OO
             Vxad40 and Indu8t.rios~
             Oue~ Eurdreaartpfi+e
              Thousaad Dollaw8...........~.~.r......$               lS9,OOO.
                                                                           cm
             ‘Diatri.butio~ Yiducation:
              FiSty-flTo abauupd
                                                 4 55,orx).oo
              Dollan..............................~~
             “VooetlonalRohablUtationr
              Cno Ifiuidred IrWty-four
              Thc~uaand‘IYn’sa Hun&ad SoronUy-
              roux Pollars..... .....................8 154r374.00
             “Rohabllltationqr crip:,t0a
              children     to be oxpond& by the
              Zopertaant of Bealth; Oar IfEm-
              drasdsixty-Uwo ThoiloandPlro
                                    .1x%............$ 162,500.oO
              Eundrgd 9oUoro.. ....i.
       “‘Prorldedunexpwded balar,oosroanin        In the
fund8 ho-h   aggroprSq.tef ior +cw%stl3nal serv2 oefa play
be ro+llocated with the oonseat of’eaoh of th4 Piraat-
0m ~6 with the agpro9cllOSthe 3mwir0          omeer.
                        “rhe p~ogor ortioor        or o.~lwrs        of any 9taOe
         do:partamt,              krruua, ~0~dlrlrloru of          State    ,agimole8
         we her%& ruthoz-ired to rake lpplloatlon ior aad
         aroopt ml giSta, grants, or llloba~~~tstram the
         thdt@6 Stat- 6OnrParot  80 b. U8.d M sbate 000
         lr R tlr a0ndta th rOedo
                              ?   r a ljooti entlp r o g r R%
                                                            M
                                      ” of mblie bull.dlngm,
         l’e%aa, iaolw%ng oomtruot p on
         ~Jd6’8RIldi~I~lWO8Wtl.                   wet            @Uob~deml~       fund6
         a8 my         84 deposited      .bi thr State Treaswy             we    hora-
         bYyappWJprlatod to the apOlii0 purpoee 4ut!toriz4d
         v tJ.uF&doral Omwamaut,     and wb oat to the Walt-
         atlen plaood in tbir Aot* l!b      ia Poreby a pro-
         priatod tho au&tof Two Thouocmd"r!ito Hundred Iicl-
         an    ($2,500.00)3tat4*il prs 0r m a4h hrtw80r
         as la neo4m3az-yior the stats Board ror Yoaet:onel
         Bauoation to cuaployakoxoautire officorfiand th+re
         tihero    appropriawd   the *em 4f One Thousal Foiar
         Huadrod3 ltty Dollazs ($&WM30)     St&P8   part tar
         the stat0 Beardfor              Voa8tiallal 34uoabicm,to gay
         dixootor, !?lirtributlre             ?Qluoathn.




*    l                 ?Sea. 7.       Tim ra06   that   nmyeohmlo               ia th3.a
         88ete     a re
                      Uet3lr oouih m h g th elanies4                       er   *ooa-
         tloml         towherr       smatloned in thb Aot, and,the fur-
         ther    faot       Wet     ii the sohoolrrroooiw suoh sonioea
         it la absolutely nooo8sai-y t!Iat tais apgroprlatioa
         be pamod,   onato an emorgonoy and ari imporatlv~
         publlio aooeasity that~tha Conetitutioa..l  IWO re-
         qulr$ng billa to be road ELI three 887eml 6aOg in
         laah Houeo bo aunpanded, an0 the 86~~ io hereby
         WSp~a$a, ar.dthis AOt 8htii ta k l     0mQt  Windbr
         $a~;f,f+rom    end efter its passego, aaE it $4 W


approprlati-mbill, within    the neanlng; 02 the 0on~tltulilon
~~Tc~~-uouHi&, and this subject la uloarly stated la the tit16
                       ft   only    reaming   to bo dobom.i.noa vtho8hu             or not
any other &ib,bjeotla oo&t=Amd La thd                   title,      or la
                                                                        . do&t rPitii
in the bedy or the bill.
              Wo hare oeretully lranined the title, WIG the body of
thr bill sogtioe by motion, and find nothing hhwoin o=t&M#
that %a not g~rarano, ox fairly and raasoaebly S..coidmW~ to
Bonorablo    Robwt   A. Lbanlro,      mo     6


aaoh an lpproprlatloa       Ull,      anloaa     pomlblg    it la found in Sea-
Clod s 48 polo&          your queatfon       1, u&ma ‘MOahhall e30piri001ly
aamer ktor ho rzi        .                                                       L.
              88 Ghat  your quoatlon Ho. 3 la -rod      to the offo.ot
that Ssaato Bill #o.l$O la sot abject  &e the vloo of rutooasti-  ;
tuti~tmallty,aa oondomnbd la Sertion35 of Artfole IX1 of the Oon-
atltutIaa*
                 a0tim      6   or   miai0       mr   0r   th0   c05atitilti~   do-


                ?tM money ahall bo drawn fmm the troaewy
         bat in pur$u$nte of apooI?Io approprlat;icma mrdo
         bylaw;  *    .                                                    .

Th+ 8300if1oao0a roqulrod noooasar:ly  oon*o&etos   tho purtiso
aa amouat,~  or 6t %oart inow     kh0~0dema~.     The aonraitu-
tlxi door not



l6uroeanhntorer   for a givenporlod wouldbe a&l&         tly dafl-
nit0 as to a&w&, and llkeuiaefor a.~ lppm        rlatioa  ot a 1un.g
aua to a dmaruaent or ihatltutlanfbr  tho .ra rp ou# DUWOS~Bof the
d*partaant or inailtutl&  wouldbo htffloiantly      a~&iiio aa to
PurPOIO*
                TJkolaug~gr oi Beo$lon 5, Vhoro                   la horob appmpriat-
ld th emm ef ho Thourand PiVi Hunhod Do-      ($25OO.*f State’8
g i4 ror
       .t880uoh tarr80r am 18 ~ooiaauwyror the stawB0ard  ror
Vsoatfonal
         M+catIc+ to usploy a+ oxooutive
                                     .__ ottioor”, mta-ev?ry
rOqUlXWWnt    of the i;onstltu6lan    tar 8Qoolrlanoes  olc ag~opriatlor,
bOth aa to amount end purpocro, but ah. language       Likwlu aarrloa
 th0 10@Ialativc lfaltabl~na      gpoa both the MDunt and the 3~~3080.
The Aot o-n8aIna nethiag further from whit& a rO00&eiblO tsplioac
tlonoould be dodoo ld that the WA lppxvpriatoa was lntmdsd to
bo fer eaah of the Gwoyeatr of Gheappmaohfng biumlunk              It  may
be that the Leglalatw        iatondod to appmpriato ~2500.00 fdr aaoh
roageoblre        1:of the bianniu& but it haa not dono 60,’pad more
l~taatlon  ‘Ir”
              thetot  zuoh actual appropriationin apt worda annnot
dieate law. Thlr amward)your le~ond question.
       ?;e hol.d in our Opinion Bo. O-6&58, addry&&    to h'onor-
able J. C. Minkor@, County AttsrrrpBnzoa Qo~ty, Bryan, %=a,
that tho steoutlro   offloer  mentioned in 600tIan 5 Of ofu A0C,
ror whoa an appropriation    ~44 aado, wns w&or t&o very t~ama gi
               wo mw rurthet &~ld in thla aonneatlon that zkaate
Ml180   120 614 no); br 106lrlatiivoii&*pate the ~~altlga,
of mush oxoautlre  affloqr 4B aa anployve.
                     Uador 3dotloa       Artlole III 0r the Coaatltutlon,
                                         W, ef
a0   ~pproprlatloa      of   ownoya      8ho tnaaury may be mde by
                                        okat Of
the Lo g f 8la l   tu  r sin pursua~oe of al4ability oroated by
                    xoopt
or under   a preAx.lrt* l8w.~      Thl8   itmu    a lau f&at w6t in ox-
letanoq at tbo very tiffithe apprqprlatloa           wa8 -de. The pre-
lIriatine law aeorseary to rumor*        an appropriation,    howerer
say it&elf   exlat  by reasOa of aeaeisary lmpllo~tlon. -chstis
neewWrfly      laplied f.n a aoonrtltutlon     or rtatute  1s as auoh a
Q@:@; the 1~ aa if ths aanm h"d baen sxprma4                oontdacrd
         l


                 The pro-w@Itiag law authorleina:the appropriation
udder O~J~~~O~~IOYJ 1~ the law areatiag th0 sitate ~oarcl.r0r
Vo0Etl0Ml  Sdueatioa.  'Ph. atdo Bolm¶ r0r Vooatlonal  Tduoa-
tloa ir a gaverammtal   lastruumntUlty,    an arltI.flolalperson,
whloh oen fuaotlon only through the proporand nooossary em-
ployws. Zuoiilnstrumentalltyoould not pirtorm its govern-
IQOIIw  r UWJsiWJ iiith t  liIL&IiOp06a That Lt should have thrrp
ba lmplla+t ln the orratlrs prorlalotis ef thmlm.        T&ii6 rule
or eon8tru6tion 1~ 0x0mpxiriisd in ai    th0 appropriations    r0r
all the dopartnontr,14mtituti;ms, orriaoo and sgsnaloa 0r
the Government, wharfAn from the earllert tiaus, in unbroken
roquemoo, approprlatlms bare been mde ror the priyamnt       of
aaployoor, reprlrm, aalakaanoe,    an6 tb6 llko inoldental     pur-
         One doe6 not seek to find and exprom rtatute author
g$the      appropriationor m6noy by thr Leglnlaturo ~CJpay
ah0 0wtian        0r rooh .itm am 8hs ooplpensatlsn     r0k am-
pl0y0~~, the oost of repairs, litiprQV~0ents  and QElnt0mrIO0,
                        and auoh other mew thlnflsneoesarf
                       the gormzumntal funatlon or any de-
partmnt, iastlt;utlon,  oocmissZon, board, offloo,    or WWI-
orized aotftity 0r the         Stat*.

              The QO8itiOn Of .XeOUtiVe OtilcW,    thtWtf'Ol+a,
                                                             JJOt
being an otfioe but a mere nppoi.~t~~~@.Of W    WQbY-   XXQQ*-
sery ~IIthe admlnlstratlonor the aSrain oi the Aat% Bcmd
ror v00ati0m   idduoation, the ltun 0r approprlatlon thararOr
Honkable   Robert A. Imilmg     ~6%. 0



i8 authoriRe& br pro-•lirtlae law.
                6p6ki6%   6pealrleaUj       Lbe LyCi6latua-e   had   no in-
       - litbrrlx p r ia 8,o
~tbatloa                     r
                          lm,pld r to d&In. (ho duthe
or   8u.h appointee. A dlotlngulehlag      8oatur-e bettee*    oa 'Of-
iloer" aad an "eqloye." 18 that         the law deflaoe the Qutloa
or a6 O~OU, U~WUUth6
rorlbe6    the dotle# oi ant
oern 16 hro3.ya meansor
a6 lpproprlatlon      la atado.
the L.&latun        oallr rpoh positionoelthes    06s~ it makesay
dltferenoo     how the .qloying   b66rd kdn.t.4     lt.~ It lr
the ldaatltyof thr po8ltlan Chat1s arterial.          Th6Board
iteo lr  d4ra.6    th ra utler  esit6luoutitr o r r lo erwhen he
1s o ne.   ea p 1 o yOre 4oouzme,
                            .      6uah dutleb mst pertcla   to
the etatutey      arrairs 0r 8h4 b6ard 0r whlah he 1s an 4aploy4..
Tbls umwcrs pow rirrt wo6tlon.


                                 ATTORKXY
                                        Gl!SERA.L
                                                OF !l';JcAs